Citation Nr: 0307203	
Decision Date: 04/15/03    Archive Date: 04/24/03

DOCKET NO.  02-09 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Robinson, Counsel

INTRODUCTION


The veteran had active service from October 1942 to February 
1946 and from November 1950 to May 1952.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2001 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied service connection for 
bilateral hearing loss and tinnitus.

In December 2002, the veteran presented testimony at a 
personal hearing before the undersigned Acting Veterans Law 
Judge at the RO.  A transcript of the hearing has been 
prepared and associated with the claims folder.


FINDINGS OF FACT

1.  Bilateral hearing loss is attributable to noise exposure 
in service.

2.  There is competent evidence that tinnitus is attributable 
to the service-connected bilateral hearing loss.  

CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was incurred in 
service. 38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.385 (2002).

2.  Tinnitus is proximately due to or the result of the 
service-connected bilateral hearing loss.  38 U.S.C.A. §§ 
1110, 5103A, 5107; 38 C.F.R. § 3.310(a) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Although the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096, became effective during the 
pendency of this appeal, the Board finds that it is 
unnecessary to address its applicability in this case in view 
of the disposition reached herein.

I. Factual Background

Although the RO made requests to the National Personnel 
Records Center (NPRC) to obtain the veteran's service medical 
records, no records could be located and they are presumed to 
have been destroyed in the fire at that facility in 1973.

The veteran's DD 214 shows that he completed the following 
schools: submarine sound school; gunnery school 20 millimeter 
and 40 millimeter; torpedo (MK 14), radar school; and basic 
submarine.  

The veteran submitted a graphed audiogram conducted in July 
2000.

The veteran was accorded a VA audiological examination in 
February 2001.  He reported that onset of hearing loss began 
in the late 1940s.  He was exposed to loud gunfire and 
explosion noise during service, which caused decreased 
hearing loss and tinnitus.  

On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
50
60
70
75
LEFT
30
50
60
70
70

Speech audiometry revealed speech recognition ability of 88 
percent in both the right and left ear.  The diagnosis was 
bilateral hearing loss with tinnitus.  The tinnitus was noted 
to be bilateral and secondary to hearing loss.  

In a statement dated in July 2002, JA, D.O. stated that an 
audiogram conducted in March 2000 revealed the veteran had 
bilateral hearing loss.  The statement indicated that the 
veteran had reported exposure to excessive noise during 
service as a gunman.  The noises included machine guns, 
cannons, and torpedo mortals.  The veteran denied any post 
service noise exposure.  He also stated he experienced 
bilateral tinnitus.  Dr. A. stated that pure tone audiometry 
was consistent with bilateral sensorineural hearing loss, 
which was as likely as not secondary to acoustic trauma in 
service as well as presbycusis.  Dr. A. further stated that 
his tinnitus was related to his nerve hearing loss.  The 
March 2000 audiogram was submitted in graph form.  

In a statement dated in July 2002, LT, BC-HIS, stated that he 
conducted a puretone test to determine the veteran's amount 
of hearing loss.  He opined that the veteran's hearing loss 
could and probably was related to his military occupation 
specialty while in service.  He further stated that it was 
common for hearing loss to show up fifteen to forty years 
later.  A graphed audiogram conducted in November 2001 was 
submitted along with Dr. T's statement.  

During his December 2002 personal hearing before the 
undersigned at the RO, the veteran testified that gunnery 
school was his first exposure to loud noise and acoustic 
trauma.  He stated he was trained as a torpedo man and that 
the noise exposure as a torpedo man was extremely loud.  He 
noted he was not exposed to loud noise environment post 
service.  

II. Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection for 
sensorineural hearing loss (an organic disease of the nervous 
system) may be granted if manifest to a compensable degree 
within one year of separation from service. 38 U.S.C.A. §§ 
1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) 
(2002).  Service connection may be granted for any disease 
diagnosed after service when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2002).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition. Such evidence must be medical unless it relates to 
a condition as to which, under the United States Court of 
Appeals for Veterans Claims (the Court) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board notes that the veteran's service medical records 
are unavailable and were apparently destroyed in the 1973 
fire at the National Personnel Records Center.  The Board is 
aware that when complete service medical records are 
unavailable, the obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the- 
doubt rule is heightened.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).  The analysis of the veteran's claims 
was undertaken with these duties and obligations in mind.



II. Analysis

A. Hearing loss

Entitlement to service connection for impaired hearing is 
subject to the requirements of 38 C.F.R. § 3.385, which 
provides:

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.

This regulation defines hearing loss disability for VA 
compensation purposes.  See Hensley v. Brown, 5 Vet. App. 
155, 157 (1993) (the threshold for normal hearing is from 0 
to 20 dB, and higher threshold levels indicate some degree of 
hearing loss.)

Based on the February 2001 audiological evaluation results, 
the veteran has a bilateral hearing loss disability as 
defined by 38 C.F.R. § 3.385.  The issue before the Board is 
whether the bilateral hearing loss disability is related to 
the veteran's service.

The Board has carefully reviewed the evidence of record and 
finds that the evidence supports the grant of service 
connection for bilateral hearing loss.  The veteran has 
stated that he was exposed to loud noises while in service.  
The Board notes that the veteran's testimony at the December 
2002 hearing before the undersigned was very credible.  
Notwithstanding the absence of his service medical records, 
his DD Form 214 supports his contention, and thus 
corroborates his noise exposure.  There are two private 
medical opinions, wherein the physicians stated that they 
believed that the veteran's bilateral hearing loss was 
related to service.  The Board notes that there is no 
competent evidence that refutes the private examiners' 
findings that bilateral hearing loss is due to service.  
Accordingly, service connection for bilateral hearing loss is 
granted.

B. Tinnitus

Section 3.310(a) of title 38, Code of Federal Regulations, 
which applies to secondary service connection for a 
disability and which derives from 38 U.S.C.A. § 1110 (West 
2002), provides:

Disability which is proximately due to or 
the result of a service-connected disease 
or injury shall be service connected. 
When service connection is thus 
established for a secondary condition, 
the secondary condition shall be 
considered a part of the original 
condition.  

38 C.F.R. § 3.310(a) (2002).

Secondary service connection may also be established for a 
nonservice-connected disability, which is aggravated by a 
service connected disability. In this instance, the veteran 
may be compensated for the degree of disability over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert, 1 Vet. 
App. 49.

In light of the above discussion, the veteran is service 
connected for bilateral hearing loss.

The Board has carefully reviewed the evidence of record and 
finds that the evidence supports the grant of service 
connection for tinnitus.  The reasons follow.

The evidence that supports the veteran's claim would be 
veteran's report of history in his statements and in 
testimony before the undersigned Acting Veterans Law Judge, 
which, as noted above, was very credible.  

In a February 2001 examination report, the examiner stated 
that bilateral tinnitus was secondary to hearing loss.  In a 
July 2002 statement, a private physician stated that tinnitus 
was related to nerve damage hearing loss.  Both opinions are 
positive evidence that the veteran's current diagnosis of 
tinnitus is related to his service-connected hearing loss.  
The Board notes that there is no competent evidence that 
refutes the professional medial opinions that tinnitus is 
proximately due to bilateral hearing loss.  Accordingly, 
service connection for tinnitus is granted.


ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is granted.  



____________________________________________
	A. P. SIMPSON
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

